DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-10, 13-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorski (US 9639546) in view of Gupta (US 2019/0391919).
Regarding claim(s) 1, 8 and 15, Gorski teaches:
A method for dynamically managing content of a cache, the method comprising: receiving I/O requests from one or more virtual computing Instances, wherein each I/O request specifies one or more blocks of data; 	Col. 9, lines 10-14 show that virtual compute instances may implement or perform various applications, tasks, or operations that may access virtual block storage, which may be provided as part of object-backed block-based storage service 210. Col. 4, lines 36-47 show that read requests from client(s) 140 may be translated at block storage protocol interface tier 110 and sent to the current location of a data block in 
receiving a first I/O request from a first virtual computing instance; 	Col. 4, lines 36-47 show that read requests from client(s) 140 may be translated at block storage protocol interface tier 110 and sent to the current location of a data block in either block cache tier 120 and/or in back-end object storage tier 130.
Gorski does not explicitly teach, but Gupta teaches:	
clustering the I/O requests into a plurality of clusters by a machine-learning clustering algorithm that collects the I/O requests of the one or more virtual computing instances into clusters of similar I/O requests based on properties of the I/O requests;		Fig. 5, [0052] Upon receiving (at block 500) a sequential access request, the I/O manager 206 provides (at block 502) the machine learning module 212 as input 214 prestage information 300, (current trigger track 302 and prestage amount 304) and I/O activity information 400 (e.g., I/O speed of a storage device 402 on which the proceed track resides; adaptor bandwidth 404 through which data is transferred from the cache 208 to the storage device 112.sub.i; a number of destage tasks 406 allocated to process a destage queue to destage tracks from the cache 208 to the storage 110; and a number of stage tasks 408 allocated to process a stage queue to stage tracks from the storage 110 to the cache 208). Other information concerning operational and computer performance parameters that could be affected by increasing or decreasing the number of tracks prestaged into cache 208 may also be considered. [0053] In response to the input 214, the I/O manager 206 receives (at block 504) from the machine learning module 212 a 
identifying by the machine-learning clustering algorithm, a first cluster of the plurality of clusters as having similar I/O requests as the first I/O request based on properties of the first I/O request; and  loading a set of blocks comprising at least one of the one or more blocks specified by at least one of the I/O requests of the first cluster into the cache.	Fig. 5, [0053] In response to the input 214, the I/O manager 206 receives (at block 504) from the machine learning module 212 a new trigger track 216 and/or new prestage amount 218 and sets (at block 506) the current trigger track 302 and current prestage amount 304 to the received values 216 and 218. If (at block 508) the accessed track comprises the current/new trigger track 216, such as the accessed track number comprising the trigger track 216 number, then the I/O manager 206 prestages (at block 510) the prestage amount 218 of the consecutive tracks from the trigger track 216 or current accessed track from the storage 110 into the cache 208.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the object-backed virtual block-based storage system/method of Gorski with the dynamic cache management system/method using machine learning taught by Gupta. The motivation for doing so would have been to provide improvements to computer technology by optimizing computer performance parameters such as bandwidth, cache hits, and response time based on current operational parameters. This is taught by Gupta in [0006].
		
Regarding claim(s) 2, 9 and 16, Gupta teaches:	
wherein clustering the I/O requests into the plurality of clusters comprises sizing each of the plurality of clusters based on a size of the cache and a cache hit ratio.	[0051] FIG. 4 illustrates an embodiment of I/O activity information 400 gathered by the I/O manager 206 to 
		
Regarding claim(s) 3, 10 and 17, Gupta teaches:		
wherein the properties of the I/O requests include one or more of a time at which the corresponding I/O request was received, a size of the corresponding 1/O request, a disk offset value of the corresponding 1/O request, and a unique identifier of the virtual computing instance that made the corresponding 1/0 request.	[0005] Information is provided related to determining tracks to prestage from the storage to the cache in a stage group of sequential tracks including a trigger track comprising a track number in the stage group at which to start prestaging tracks and Input/Output (I/O) activity information to a machine learning module.

Regarding claim(s) 6, 13 and 20, Gupta teaches:	
wherein loading the set of blocks comprises: selecting one or more blocks in the cache for eviction based on a number of the plurality of clusters including at least one I/O request specifying the one or more blocks; and evicting from the cache the selected one or more blocks.	Fig. 5, [0052] Upon receiving (at block 500) a sequential access request, the I/O manager 206 provides (at block 502) the machine learning module 212 as input 214 prestage information 300, (current trigger track 302 and prestage amount 304) and I/O activity information 400 (e.g., I/O speed of a storage device 402 on which the proceed track resides; adaptor bandwidth 404 through which data is transferred from the cache 208 to the storage device 112.sub.i; a number of destage tasks 406 allocated to process a destage queue to destage tracks from the cache 208 to the storage 110; and a number of stage tasks 408 allocated to process a stage queue to stage tracks from the storage 110 to the cache 208). Other information concerning operational and computer performance parameters that could be affected by increasing or decreasing the number of tracks prestaged into cache 208 may also be considered.
		
Regarding claim(s) 7 and 14, Gupta teaches:			
further comprising: determining if a hit rate of the cache is less than a threshold; and when the hit rate is less than the threshold, adjusting sizes of the plurality of clusters.	[0059] With the embodiment of FIG. 6, the machine learning module 212 is retrained to produce an adjusted trigger track and/or adjusted prestaged amount that was adjusted to keep the prefetched tracks in cache 208 longer or shorter to ensure that prestaged tracks are available in cache 208 when requested to improve the cache hit ratio in the computer system.


Claim(s) 4, 5, 11, 12, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorski (US 9639546) and Gupta (US 2019/0391919), further in view of Curtis (US 2018/0247055).
Regarding claim(s) 4, 11 and 18, Gupta teaches:	
identifying, by the machine-learning clustering algorithm, a cluster of the plurality of clusters having I/O requests associated with the one or more applications based on the properties of the I/O requests: and loading blocks specified by the I/O requests of the cluster into the cache.	Fig. 5, [0053] In response to the input 214, the I/O manager 206 receives (at block 504) from the machine learning module 212 a new trigger track 216 and/or new prestage amount 218 and sets (at block 506) the current trigger track 302 and current prestage amount 304 to the received values 216 and 218. If (at block 508) the accessed track comprises the current/new trigger track 216, such as the accessed track number comprising the trigger track 216 number, then the I/O manager 206 prestages (at block 510) the prestage amount 218 of the consecutive tracks from the trigger track 216 or current accessed track from the storage 110 into the cache 208.
The combination of Gorski and Gupta does not explicitly teach, but Curtis teaches:
further comprising, prior to initial boot of the first virtual computing instance: receiving an indication of one or more applications loaded in the first virtual computing instance;	[0036] As a new or untrusted application 226 is loaded for execution, the hypervisor/application manager module/circuit 218 may automatically start/load a first virtual machine 220 and executes the untrusted application 226 within the first virtual machine 220.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the object-backed virtual block-based storage system/method of Gorski and Gupta with the system/method of protecting host device from applications taught 
	
Regarding claim(s) 5, 12 and 19, Curtis teaches:			
further comprising, prior to a boot of the first virtual computing instance; 	[0036] As a new or untrusted application 226 is loaded for execution, the hypervisor/application manager module/circuit 218 may automatically start/load a first virtual machine 220 and executes the untrusted application 226 within the first virtual machine 220.
Gupta teaches:
identifying, by the machine-learning clustering algorithm, a cluster of the plurality of clusters having I/O requests associated with the first virtual computing instance based on the properties of the I/O requests: and loading blocks specified by the 1/O requests of the cluster into the cache.		Fig. 5, [0053] In response to the input 214, the I/O manager 206 receives (at block 504) from the machine learning module 212 a new trigger track 216 and/or new prestage amount 218 and sets (at block 506) the current trigger track 302 and current prestage amount 304 to the received values 216 and 218. If (at block 508) the accessed track comprises the current/new trigger track 216, such as the accessed track number comprising the trigger track 216 number, then the I/O manager 206 prestages (at block 510) the prestage amount 218 of the consecutive tracks from the trigger track 216 or current accessed track from the storage 110 into the cache 208.	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koblents (US 2019/0196853): discloses system/method of applying one or more machine-learning based classification/regression models to select a processing device to execute operations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CHARLES J CHOI/Examiner, Art Unit 2133